Citation Nr: 1301384	
Decision Date: 01/14/13    Archive Date: 01/23/13

DOCKET NO.  10-42 456	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to an initial disability rating in excess of 10 percent for degenerative arthritis, left thumb and forefinger.  


REPRESENTATION

Veteran represented by:	Oklahoma Department of Veterans Affairs


ATTORNEY FOR THE BOARD

A-L Evans, Associate Counsel







INTRODUCTION

The Veteran served on active duty from June 1965 to June 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  

The Board notes that, in addition to the paper claims file, there is a paperless, electronic claims file associated with the Veteran's claims.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that his left thumb and forefinger disability is more severe than currently rated.  The Veteran is service connected for degenerative arthritis, left thumb and forefinger currently rated at 10 percent disabling.  

The Veteran asserted in a May 2010 written statement that he was in the process of having his hand evaluated for further treatment at the Oklahoma City VA Medical Center (VAMC).  The Board notes that the last treatment records in the file are dated in February 2008.  Thus, relevant ongoing medical records should be requested.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).


The Veteran was afforded a VA examination for his thumb and forefinger in September 2010 which provided information regarding the ranges of motion in degrees.  However, the rating schedule assesses finger motion in terms of inches.  Specifically, the rating schedule considered the gap between the thumb and fingers and the fingers and the palm in inches, with limitation of extension for the forefinger also being measured in degrees.  Accordingly, the Veteran should be afforded a new examination.  38 C.F.R. § 3.159(c)(4) (i); see Littke v. Derwinski, 1 Vet. App. 90, 93 (1990) (noting that remand may be required if record before the Board contains insufficient medical information). 

Additionally, it was noted in the 2010 VA examination report that the Veteran was in receipt of Social Security disability benefits.  The Veteran stated he stopped working years ago as a result of a leg disability.  However, it is unclear whether the Social Security Administration (SSA) considered his service-connected left thumb and finger disability when awarding the benefits, and whether such benefits were granted during a period that would make them relevant to the current claim.  Thus, such information should be requested from the Veteran on remand and if his response indicates that SSA records pertain to his left thumb and finger disability and would reflect the status of that disability close in time to the effective date of his award of service connection (April 2007), then such records should be requested from SSA.  See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010) ("When a SSA decision pertains to a completely unrelated medical condition and the veteran makes no specific allegations that would give rise to a reasonable belief that the medical records may nonetheless pertain to the injury for which the veteran seeks benefits, relevance is not established.")

Finally, in a May 2011 statement, the Veteran stated that it was not his intention to request a Board hearing but to "request a DRO review."  It is unclear whether he intended such statement to request a hearing before a Decision Review Officer (DRO).  On remand, the Veteran should be asked whether wants a DRO hearing at the RO, and if so, such should be scheduled. 


Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran whether he desires a hearing before a Decision Review Officer.  If he responds affirmatively, one should be scheduled. 

2.  Ask the Veteran to provide the names, addresses, and approximate dates of treatment of all health care providers who have treated his left thumb and forefinger since February 2008.  After securing any necessary releases, the RO/AMC should request any records identified which are not duplicates of those contained in the claims file.  If any requested records are unavailable, then the file should be annotated as such and the Veteran should be so notified.

In addition, obtain relevant treatment records dating since February 2008 from the Oklahoma City VAMC.  If no relevant records exist, the claims file should be annotated to reflect such.

3.  Ask the Veteran whether the Social Security Administration (SSA) considered his service-connected left thumb and finger disability when awarding him benefits, and when he was granted SSA disability benefits.  If the Veteran's response indicates that SSA did considered his left thumb and finger disability and that such claim was granted close in time to April 2007, then the SSA records pertinent to the appellant's claim for Social Security disability benefits as well as the medical records relied upon concerning that claim should be requested.  If requested records are unavailable, then the file should be annotated as such and the Veteran should be so notified.

4.  After the above has been completed to the extent possible, schedule the Veteran for a VA hand examination to determine the current severity of his left thumb and forefinger disability.  All symptoms and functional effects of his thumb and forefinger disabilities should be set forth in the report of examination.  The claims file must be provided to and be reviewed by the examiner in conjunction with the examination.  The examiner should indicate the size in inches of any gap between the thumb and the fingers with the thumb attempting to oppose the fingers.  With respect to the Veteran's forefinger, the examiner should express the size in inches of any gap between the fingertip and the proximal crease of the palm with the finger flexed to the extent possible, as well as document any limitation of extension.  

In addition, the examiner should determine whether the thumb and forefinger range of motion and functionality is further affected by weakened movement, excess fatigability, incoordination, flare-ups or pain.  If pain is observed, indicate the point at which the pain begins. 

5.  After completion of the above development, the Veteran's claim should be readjudicated.  If the claim remains denied, he and his representative should be provided with a supplemental statement of the case (SSOC) and be given an opportunity to respond thereto.
 
Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2012).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


